NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  19-SEP-2022
                                                  10:40 AM
                                                  Dkt. 74 SO

                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


            CHRISTOPHER JAMES HEALY, Plaintiff-Appellee,
                                  v.
                  ROSEBUD HEUN, Defendant-Appellant


          APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                            (3DV171000018)

                     SUMMARY DISPOSITION ORDER
   (By:   Leonard, Presiding Judge, Hiraoka and Wadsworth, JJ.)

          Self-represented Defendant-Appellant Rosebud Heun
(Wife) appeals from the Divorce Decree entered by the Family
Court of the Third Circuit on September 16, 2019.1 For the
reasons explained below, we affirm the Divorce Decree.
          Wife was married to self-represented Plaintiff-Appellee
Christopher James Healy (Husband). Husband filed a complaint for
divorce. A process server was unable to personally serve Wife.
Wife was served by publication. Wife did not respond to the
complaint. On January 7, 2019, the family court entered Wife's
default and a divorce decree.
          On March 27, 2019, Wife filed a motion to set aside her
default and the divorce decree. Wife and Husband subsequently
filed multiple motions and other papers. An order setting aside


     1
            The Honorable Charles H. Hite presided.
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Wife's default was entered on August 12, 2019; the family court
reserved ruling on all other motions.
          A hearing was held on August 15, 2019. Wife was
represented by counsel; Husband was self-represented. The
hearing concluded with the following exchange:

                  THE COURT: Okay. All right. And thank you both for
            settling this case. Thank you both for settling the other
            case.[2] And thank you, [Wife's counsel].
                  [WIFE'S COUNSEL]:   Thank you, Your Honor.

                  [WIFE]:   And thank you --
                  [HUSBAND]:   Thank you.
                  [WIFE]:   -- Judge Hite.

The family court asked Wife's counsel to prepare a divorce decree
and to serve it by notice of submission.
          On September 6, 2019, Wife's counsel filed a notice of
submission of the divorce decree. Wife filed objections to the
proposed divorce decree on September 13, 2019. The Divorce
Decree was entered on September 16, 2019.3 An order granting
Wife's counsel's motion to withdraw was entered on October 22,
2019. This appeal followed.4
          Wife raises three points on appeal:

            A.   Did the Family court [sic] reversibly err at
            the 08/15/19 trial when it failed to ask [Wife] or

      2
            Wife had filed a petition for order of protection against Husband
on March 18, 2019. Heun v. Healy, Case No. 3DA191000163, Family Court of the
Third Circuit, Hawai#i.
      3
            The Divorce Decree: (1) dissolved the marriage; (2) acknowledged
the parties had no children; (3) did not award spousal support to either
party; and (4) divided and distributed the parties' property and debts. See
Eaton v. Eaton, 7 Haw. App. 111, 118-19, 748 P.2d 801, 805 (1987) (describing
the four discrete parts of a divorce case in Hawai#i).
      4
             Wife's opening brief does not comply with Rule 28(b) of the
Hawai#i Rules of Appellate Procedure. The Hawai#i Supreme Court instructs that
to promote access to justice, pleadings prepared by self-represented litigants
should be interpreted liberally, and self-represented litigants should not be
foreclosed from appellate review because they fail to comply with court rules.
Erum v. Llego, 147 Hawai#i 368, 380-81, 465 P.3d 815, 827-28 (2020). We
address Wife's arguments to the extent we are able to discern them.

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          otherwise confirm that she understood and agreed
          to the parties' stipulated Divorce Decree?

          B.   Did the Family court [sic] abuse its
          discretion when it allowed the entry of a patently
          unfair Divorce Decree settlement in favor of
          [Husband] depriving [Wife] of her Fourteenth
          Amendment property rights?

          C.   Did the Family court [sic] abuse its
          discretion when it summarily entered final Divorce
          Decree without [Wife]'s signature?

          The transcript of the August 15, 2019 hearing indicates
that the Divorce Decree was the result of a settlement between
the parties. "[T]he enforceability of a settlement agreement is
a conclusion of law reviewable de novo." Assocs. Fin. Servs. Co.
of Haw. v. Mijo, 87 Hawai#i 19, 28, 950 P.2d 1219, 1228 (1998)
(citation omitted). "To determine the validity of [a] settlement
agreement, the court looks to the totality of the circumstances
surrounding the making of the agreement." Id. at 29, 950 P.2d at
1229 (citations omitted).

          Where the evidence in the record shows that all the
          essential elements of a contract are present, a compromise
          agreement among the parties in litigation may be approved by
          the court and cannot be set aside except on the grounds that
          would justify rescission. Generally, in the absence of bad
          faith or fraud, when parties enter into an agreement
          settling and adjusting a dispute, neither party is permitted
          to repudiate it.

Id. at 28–29, 950 P.2d at 1228–29 (citation omitted). "[T]he
essential elements of a contract [are]: (1) capacity to enter the
contract, (2) offer, (3) acceptance, and (4) consideration."
Calipjo v. Purdy, 144 Hawai#i 266, 280, 439 P.3d 218, 232 (2019).
          The transcript of the August 15, 2019 hearing reflects
the essential elements of a contract. Wife and Husband were both
present (Wife was represented by counsel at the time). The
agreed-upon terms were discussed on the record:

                THE COURT:   Okay.   Everybody please be seated.
                Now we're going to deal with the divorce. I
          understand that there is an agreement, okay, and the

                                      3
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


        agreement is that [Wife] will get a car, and we'll go into
        the details of that. And [Husband] has agreed to the
        one-year permanent order of protection, and he gets
        everything else. . . .
              . . . .

              THE COURT: Well, [Husband]'s home is in his name
        only, but to be fair, it's considered marital property; but
        he will be responsible -- it's my intent, since this was my
        understanding of the settlement, to award him the house, and
        he will be responsible for the debt on the house. Okay.
        And it is my intent to award -- whatever property [Wife]
        has, she keeps them. It is my intent to award her one car,
        and we'll get to that.
              I'm not going to ask for an equalization payment from
        [Husband], because that was not discussed. . . .
              . . . .

              [WIFE'S COUNSEL]: Yes, Your Honor. It's our
        understanding that whatever property -- however property is
        titled as it is now should remain that way, and the assets
        should be awarded according to title, along with their
        liabilities, with the exception of the Toyota Prius to be
        discussed later.
              . . . .

              THE COURT:   Okay.     So in the present, nobody has a
        joint account?
              [WIFE]:   Not that I know of.

              THE COURT: Okay. In other words, there's none that
        are in existence now. Is that correct?
              [WIFE'S COUNSEL]:      That's correct, Your Honor.

              THE COURT: Okay. So each is awarded title in their
        name alone. Each one gets their own accounts.

              I'm going to skip the vehicles for just a minute.

              Real property.      Do you own real property?

              [WIFE]:   Um-hum.
              THE COURT: In your name?

              [WIFE]:   Um-hum.
              THE COURT:   Okay.     You own real property in your name?

              [HUSBAND]:   Yes.
              THE COURT: Okay. Each party gets the real property
        in their name and are responsible for any debt on the real
        property. Okay?
              . . . .


                                      4
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


              All other assets, personal belongings -- and we'll get
        to that too -- furniture, household effects, art, stamps,
        coins, equipments, jewelry, et cetera. Each party is
        awarded the personal belongings and household effects in
        their possession. And we will get to -- I have marked that
        down.

              Each party shall pay all the credit card and other
        debts, if any, now in their name alone.
              Are there any joint debts?
              . . . .

              [HUSBAND]:     Not that I know of.
              [WIFE'S COUNSEL]:       No, Your Honor.
              THE COURT:     Okay, no joint debts.

              Everybody is responsible for the credit card and other
        debt, if any, now in their name alone.

              Would you like to change your name? You're entitled
        to do that. You can have your birth surname or you can keep
        your former married name. Up to you.

              [WIFE]:    I'll keep Rosebud Heun.

              THE COURT:     Sorry?

              [WIFE]:    Rosebud Heun.
              THE COURT:     Okay, Rosebud Heun.

              Wife shall resume the use of her birth surname,
        Rosebud Heun.
              H-e-u-n.     Is that correct?

              [WIFE]:    Right.   Thank you.

              THE COURT: Okay. Now let's go to the vehicles.
              How many vehicles are there? [2002 Chevrolet
              Blazer to Husband; 2015 Toyota Prius to Wife;
              2003 Nissan Sentra to Husband; 2001 Toyota
              Sienna to Wife.]
              . . . .
              THE COURT: Okay. All right.          Personal effects.
        That's the final sticking point.
              . . . .

              [WIFE]: Right. We'll definitely give him back what
        -- no one is going to hold his stuff.

              . . . .
              [WIFE]:    Not furnitures -- not furniture?



                                       5
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


              [HUSBAND]:   No, I don't want any furniture.
              [WIFE]:   Because Exhibit D –

              [HUSBAND]: In Exhibit D, there was no furniture.
        There was a fridge that I paid fully for. There was solar
        panels that I paid fully for. I'm not wanting those.

              [WIFE]:   But that was --
              THE COURT:   Wait, wait, wait.   He doesn't want it.    He
        doesn't want it.

              . . . .
              Okay. [The solar panels] stay with the house. That's
        fine. And the furniture, he says, even though he paid for
        it, he doesn't want it. And that's fine too.
              . . . .

              . . . I just want a clean divorce decree granted.
        We've all agreed to it today. We all settled it, and it's
        on the record.
              . . . .

              [WIFE'S COUNSEL]: Your Honor,    the way I intended on
        wording it was that each party would   be entitled to any
        personal possessions existing in the   property which they
        have title to, with the exception of   items of idiosyncratic
        value or, you know, personal value.
              [HUSBAND]:   And any other assets that we own that's --

              THE COURT:   Okay.

              [WIFE]: Can I clarify that a little bit?       I just want
        to make sure I understand that.

              (Conference ensued between [WIFE] and [WIFE'S
        COUNSEL].)

              [HUSBAND]:   So no alimony, no --

              THE COURT:   No alimony. That's what I said.

              [WIFE]: Okay. So, Your Honor, what I'm trying to
        explain is as we had a defaulted marriage before, and there
        was an Exhibit D that was entered into, the -- the default
        decree, that has a lot of the items that I don't have. Some
        of them I don't know; we're going to find out. He --
        [HUSBAND] is going to write a new -- new list or a list that
        -- as he explained, those are the items, like your personal
        --
              THE COURT: I thought I made it clear.     There's going
        to be a new list.

              [WIFE]:   New list.
              THE COURT:   Yes.


                                    6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                [WIFE]:    So what if it's something that I really don't
          have --
                 THE COURT:   Then all you have to say is "I don't have
          it."
                 [WIFE]:   All right.

          Husband and Wife thanked the family court at the
conclusion of the hearing. The record contains substantial
evidence supporting the family court's finding that the terms of
the divorce had been settled. Wife's contentions that she did
not understand or agree with the terms of the divorce settlement,
and that she was deprived of her constitutional property rights
without due process, are not supported by the record.
          The September 16, 2019 Divorce Decree is consistent
with the agreed-upon terms. Wife's contention that Hawai#i
Family Court Rules Rule 58(g) required that she sign the Divorce
Decree is not correct. Wife is not permitted to repudiate the
Divorce Decree except on the grounds that would justify
rescission. Mijo, 87 Hawai#i at 28–29, 950 P.2d at 1228–29.

          To constitute fraudulent inducement sufficient to invalidate
          the terms of a contract, there must be (1) a representation
          of a material fact, (2) made for the purpose of inducing the
          other party to act, (3) known to be false but reasonably
          believed true by the other party, and (4) upon which the
          other party relies and acts to his or her damage.
          The false representation, to be actionable, must relate to a
          past or existing material fact, and not to the happening of
          future events. Generally, fraud cannot be predicated upon
          statements that are promissory in their nature at the time
          they are made and that relate to future actions or conduct.
          A promise relating to future action or conduct will be
          actionable, however, if the promise was made without the
          present intent to fulfill the promise.

Hawaii Cmty. Fed. Credit Union v. Keka, 94 Hawai#i 213, 230, 11
P.3d 1, 18 (2000) (cleaned up). Wife cites no evidence in the
record, and we find none, that she was fraudulently induced to
agree to the terms of the divorce settlement.




                                        7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          For the foregoing reasons, the Divorce Decree entered
by the family court on September 16, 2019, is affirmed.
          DATED: Honolulu, Hawai#i, September 19, 2022.

On the briefs:
                                      /s/ Katherine G. Leonard
Rosebud Heun,                         Presiding Judge
Self-represented Defendant-
Appellant.                            /s/ Keith K. Hiraoka
                                      Associate Judge
Christopher James Healy,
Self-represented Plaintiff-           /s/ Clyde J. Wadsworth
Appellee.                             Associate Judge




                                  8